Title: VIII. Rules for the Regulation of the Navy of the United Colonies, 28 November – December 1775
From: Adams, John,Hopkins, Stephen,Gadsden, Christopher,Lee, Richard Henry,Hewes, Joseph,Langdon, John,Deane, Silas,Continental Congress, Naval Committee
To: 


      
       
        28 November–December 1775
       
      
      ART. 1. The Commanders of all ships and vessels belonging to the THIRTEEN UNITED COLONIES, are strictly required to shew in themselves a good example of honor and virtue to their officers and men, and to be very vigilant in inspecting the behaviour of all such as are under them, and to discountenance and suppress all dissolute, immoral and disorderly practices; and also, such as are contrary to the rules of discipline and obedience, and to correct those who are guilty of the same, according to usage of the sea.
      ART. 2. The Commanders of the ships of the Thirteen United Colonies, are to take care that divine service be performed twice a day on board, and a sermon preached on Sundays, unless bad weather or other extraordinary accidents prevent it.
      ART. 3. If any shall be heard to swear, curse or blaspheme the name of God, the Captain is strictly enjoined to punish them for every offence, by causing them to wear a wooden collar or some other shameful badge of distinction, for so long a time as he shall judge proper: If he be a commissioned officer, he shall forfeit one shilling for each offence, and a warrant or inferior officer six pence: He who is guilty of drunkenness (if a seaman) shall be put in irons until he is sober, but if an officer, he shall forfeit two days pay.
      ART. 4. No Commander shall inflict any punishment upon a seaman beyond twelve lashes upon his bare back with a cat of nine tails; if the fault shall deserve a greater punishment, he is to apply to the Commander in Chief of the navy in order to the trying of him by a court martial, and in the mean time he may put him under confinement.
      ART. 5. The Captain is never by his own authority to discharge a commission or warrant officer, nor to punish or strike him, but he may suspend or confine him; and when he comes in the way of a Commander in Chief, apply to him for holding a court-martial.
      ART. 6. The officer who commands by accident of the Captain’s absence (unless he be absent for a time by leave) shall not order any correction but confinement; and upon the Captain’s return on board, he shall then give an account of his reasons for so doing.
      ART. 7. The Captain is to cause the articles of war to be hung up in some public places of the ship, and read to the ship’s company once a month.
      ART. 8. Whenever a Captain shall enlist a seaman, he shall take care to enter on his books the time and terms of his entering in order to his being justly paid.
      ART. 9. The Captain shall before he sails make return to and leave with the Congress, or such person or persons as the Congress shall appoint for that purpose, a compleat list of all his officers and men, with the time and terms of their entering; and during his cruise, shall keep a true account of the desertion or death of any of them, and of the entering of others; and after his cruise, and before any of them are paid off, he shall make return of a compleat list of the same, including those who shall remain on board his ship.
      ART. 10. The men shall (at their request) be furnished with slops that are necessary, by the Captain or Purser, who shall keep an account of the same; and the Captain in his return in the last mentioned article directed to be made, shall mention the amount delivered to each man in order to its being stopped out of his pay.
      ART. 11. As to the term inferior officers the Captain is to take notice, that the same does not include any commission or any warrant officer, except the second master, surgeons mates, cook, armourer, gun-smith, master at arms, and the sail-maker.
      ART. 12. The Captain is to take care when any inferior officers or volunteer seamen are turned over into the ship under his command from any other ship, not to take them on the ship’s books in a worse quality or lower degree of station, than they served in the ship they were removed from; and for his guidance, he is to demand from the commander of the ship from which they are turned over, a list under his hand of their names and qualities.
      ART. 13. Any officer, seaman or others entitled to wages or prize-money, may have the same paid to his assignee, provided the assignment be attested by the Captain or commander, the master or purser of the ship, or a chief magistrate of some county or corporation.
      ART. 14. The Captain is to discourage the seamen of his ship from selling any part of their wages or shares, and never to attest the letter of attorney of any seaman until he is fully satisfied; the same is not granted in consideration of money given for the purchase of his wages or shares.
      ART. 15. When any inferior officer or seaman dies, the Captain is forthwith to make out a ticket for the time of his service and send the same by the first safe conveyance to the Congress or agents by them for that purpose, appointed in order to the wages being forthwith paid to the executors or administrators of the deceased.
      ART. 16. A convenient place shall be set apart for sick or hurt men, to be removed with their hammocks and bedding when the surgeon shall advise the same to be necessary: and some of the crew shall be appointed to attend and serve them and to keep the place clean. The cooper shall make buckets with covers and cradles if necessary for their use.
      ART. 17. All ships furnished with fishing tackle, being in such places where fish is to be had, the Captain is to employ some of the company in fishing, the fish to be distributed daily to such persons as are sick, or upon recovery, if the surgeons recommend it; and the surplus by turns amongst the messes of the officers and seamen without favour or partiality, and gratis, without any deduction of their allowance of provisions on that account.
      ART. 18. It is left to the discretion of the Commander of squadrons to shorten the allowance of provisions according to the exigence of the service, taking care that the men be punctually paid for the same. The like power is given to Captains of single ships in cases of absolute necessity.
      ART. 19. If there shall be a want of pork, the Captain is to order three pounds of beef to be issued to the men in lieu of a two pound piece of pork.
      ART. 20. One day in every week shall be issued out a proportion of flour and suet in lieu of beef for the seamen; but this is not to extend beyond four months’ victualling at one time, nor shall the purser receive any allowance for flour or suet kept longer on board than that time. And there shall be supplied once a year, a proportion of canvas for pudding bags, after the rate of one ell for every sixteen men.
      ART. 21. If any ships of the Thirteen United Colonies shall happen to come into port in want of provisions, the warrant of a Commander in Chief shall be sufficient to the agent or other instrument of the victualling to supply the quantity wanted; and in urgent cases where delay may be hurtful, the warrant of the Captain of the ship shall be of equal effect.
      ART. 22. The Captain is frequently to order the proper officer to inspect into the condition of the provisions, and if the bread proves damp to have it aired upon the quarter deck or poop, and also to examine the flesh cask; and if any of the pickle be leaked out, to have new made and put in and the cask made tight and secure.
      ART. 23. The Captain or purser shall secure the cloaths, bedding and other things of such persons as shall die or be killed, to be delivered to their executors or administrators.
      ART. 24. All papers, charter parties, bills of lading, pass-ports and other writings whatsoever, found on board any ship or ships which shall be taken shall be carefully preserved, and the originals sent to the court of justice for maratime affairs, appointed, or to be appointed by Congress for judging concerning such prize or prizes; and if any person or persons shall wilfully or negligently destroy, or suffer to be destroyed, any such paper or papers, he or they so offending, shall forfeit their share of such prize or prizes, and suffer such other punishment, as they shall be judged by a court-martial to deserve.
      ART. 25. If any person or persons shall embezzle, steal or take away any cables, anchors, sails, or any of the ship’s furniture, or any of the powder or arms, or ammunition or provisions of any ship belonging to the Thirteen United Colonies, he or they shall suffer such punishment as a court-martial shall order.
      ART. 26. When in sight of a ship or ships of the enemy, and at such other times as may appear to make it necessary to prepare for an engagement, the Captain shall order all things in his ship in a proper posture for fight, and shall, in his own person, and according to his duty, heart on and encourage the inferior officers and men to fight courageously, and not to behave themselves feintly or cry for quarters on pain of such punishment as the offence shall appear to deserve for his neglect.
      
      ART. 27. Any Captain or other officer, mariner or others, who shall basely desert their duty or station in the ship and run away while the enemy is in sight, or in time of action, or entice others to do so, shall suffer death or such other punishment as a court-martial shall inflict.
      ART. 28. No person in or belonging to the ship shall utter any words of sedition and mutiny, nor endeavour to make any mutinous assemblies upon any pretence whatsoever upon such punishment as a court-martial shall inflict.
      ART. 29. Any officer, seaman or marine, who shall begin to excite, cause, or join in any mutiny or sedition in the ship to which he belongs on any pretence whatsoever, shall suffer death, or such other punishment as a court-martial shall direct.
      ART. 30. None shall presume to quarrel with, or strike his superior officer, on pain of such punishment as a court-martial shall order to be inflicted.
      ART. 31. If any person shall apprehend he has just cause of complaint, he shall quietly and decently make the same known to his superior officer, or to the Captain, as the case may require, who will take care that justice be done him.
      ART. 32. There shall be no quarreling or fighting between ship mates on board any ship belonging to the Thirteen United Colonies, nor shall there be used any reproachful or provoking speeches tending to make quarrels and disturbance on pain of imprisonment, and such other punishment as a court-martial shall think proper to inflict.
      ART. 33. If any person shall sleep upon his watch, or negligently perform the duty which shall be enjoined him to do, or forsake his station, he shall suffer such punishment as a court-martial shall think proper to inflict, according to the nature of his offence.
      ART. 34. All murder shall be punished with death.
      ART. 35. All robbery and theft shall be punished at the discretion of a court-martial.
      ART. 36. Any Master at Arms who shall refuse to receive such prisoner or prisoners as shall be committed to his charge, or having received them, shall suffer him or them to escape, or dismiss them without orders for so doing, shall suffer in his or their stead, as a court-martial shall order and direct.
      ART. 37. The Captain, officers and others, shall use their utmost endeavours to detect, apprehend and bring to punishment, all offenders, and shall at all times readily assist the officers appointed for that purpose in the discharge of their duty on pain of their being proceeded against, and punished by a court-martial at discretion.
      
      ART. 38. All other faults, disorders and misdemeanors which shall be committed on board any ship belonging to the Thirteen United Colonies, and which are not herein mentioned, shall be punished according to the laws and customs in such cases used at sea.
      ART. 39. A court-martial shall consist of at least three Captains and three first Lieutenants, with three Captains and three first Lieutenants of marines, if there shall be so many of the marines then present, and the eldest Captain shall preside.
      ART. 40. All sea officers of the same denomination shall take rank of the officers of the marines.
      ART. 41. Every Member of a court-martial shall take the following oath, viz. “You  swear that you will well and truly try, and impartially determine the cause of the prisoner now to be tried according to the rules of the navy of the United Colonies; so help you God.” Which oath shall be administered by the President to the other members, and the President shall himself be sworn by the officer in said court next in rank.
      ART. 42. All witnesses, before they may be admitted to give evidence, shall take the following oath, viz. “You swear, the evidence you shall give in the cause now in hearing, shall be the whole truth and nothing but the truth; so help you God.”
      ART. 43. The sentence of a court-martial for any capital offence shall not be put in execution until it be confirmed by the Commander in Chief of the fleet; and it shall be the duty of the President of every court-martial to transmit to the Commander in Chief every sentence which shall be given, with a summary of the evidence and proceedings thereon by the first opportunity.
      ART. 44. The Commander in Chief of the fleet for the time being, shall have power to pardon and remit any sentence of death that shall be given in consequence of any of the afore mentioned articles.
      There shall be allowed to each man serving on board the ships in the service of the thirteen United Colonies, a daily proportion of provisions, according as is expressed in the following table, viz.
      Sunday, 1 lb. bread, 1 lb. beef, 1 lb. potatoes or turnips.
      Monday, 1 lb. bread, 1 lb. pork, 1/2 pint peas, and four oz. cheese.
      Tuesday, 1 lb. bread, 1 lb. beef, 1 lb. potatoes or turnips, and pudding.
      Wednesday, 1 lb. bread, two oz. butter, four oz. cheese, and 1/2 pint of rice.
      Thursday, 1 lb. bread, 1 lb. pork, and 1/2 pint of peas.
      
      Friday, 1 lb. bread, 1 lb. beef, 1 lb. potatoes or turnips, and pudding.
      Saturday, 1 lb. bread, 1 lb. pork, 1/2 pint peas, and four oz. cheese.
      Half pint of rum per man every day, and discretionary allowance on extra duty, and in time of engagement.
      A pint and half of vinegar for six men per week.
      The pay of the officers and men shall be as follows:
       
     
      Captain or commander,
      32
      
      dollars,
      Per Calendar month.
     
     
      Lieutenants,
      20
      
      do.
      
     
     
      Master,
      20
      
      do.
      
     
     
      Mates,
      15
      
      do.
      
     
     
      Boatswain,
      15
      
      do.
      
     
     
      Boatswain’s first mate,
      9
      1/3
      do.
      
     
     
      Ditto, second ditto,
      8
      
      do.
      
     
     
      Gunner,
      15
      
      do.
      
     
     
      Ditto mate,
      10
      2/3
      do.
      
     
     
      Surgeon,
      21
      1/3
      do.
      
     
     
      Surgeon’s mate,
      13
      1/3
      do.
      
     
     
      Carpenter,
      15
      
      do.
      
     
     
      Carpenter’s mate,
      10
      2/3
      do.
      
     
     
      Cooper,
      15
      
      do.
      
     
     
      Captain’s or Commander’s clerk,
      15
      
      do.
      
     
     
      Steward,
      13
      1/3
      do.
      
     
     
      Chaplain,
      20
      
      do.
      
     
     
      Able seaman,
      6
      2/3
      do.
      
     
     
      Captain of marines,
      26
      2/3
      do.
      
     
     
      Lieutenants,
      18
      
      do.
      
     
     
      Serjeants,
      8
      
      do.
      
     
     
      Corporals,
      7
      1/3
      do.
      
     
     
      Fifer,
      7
      1/3
      do.
      
     
     
      Drummer,
      7
      1/3
      do.
      
     
     
      Privates or marines,
      6
      2/3
      do.
      
     
    
   